NO. 07-09-00288-CR

                              IN THE COURT OF APPEALS

                      FOR THE SEVENTH DISTRICT OF TEXAS

                                     AT AMARILLO

                                       PANEL D

                                    APRIL 19, 2010


                             ROBERT CHELLO GUZMAN, JR.,
                                                                 Appellant
                                            v.

                                THE STATE OF TEXAS,
                                                                 Appellee
                         _____________________________

           FROM THE 251ST DISTRICT COURT OF RANDALL COUNTY;

              NO. 20,344-C; HONORABLE ANA ESTEVEZ, PRESIDING


                                Memorandum Opinion



Before QUINN, C.J., and CAMPBELL and PIRTLE, JJ.
      Robert Chello Guzman, Jr., appeals his conviction for burglary of a habitation.

The conviction was founded upon his guilty plea. He now contends that the judgment

should be reversed because the trial court did not admonish him in conformance with

art. 26.13(a) of the Texas Code of Criminal Procedure. The State agrees with both

aspects of his contention.   Accordingly, we reverse the judgment of the trial court and

remand the cause for further proceedings.


                                                 Brian Quinn
                                                 Chief Justice
Do not publish.